internal_revenue_service number release date index number -------------------------------------- ------------------------------------------------- ------------------------------ ------------------------------------------- legend x department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-142997-07 date date ------------------------------------------------- ----------------------- shareholder shareholder trust state d1 d2 d3 d4 dear -------------- ------------------------- ------- ------------------------- ---------------------------- ------------------------- -------------------------------- ------------------------- ------------ ------------------------- -- ---------------------- ---------------------- -------------------------- we received your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to your request plr-142997-07 facts x was incorporated under the laws of state on d1 and elected to be an s_corporation effective d2 x’s articles of incorporation authorized x to issue class a and class b shares the intent in issuing the class a and class b shares was to confer upon the shareholders equal economic rights but differing voting rights the two classes of stock may have inadvertently conferred differing rights to distribution and liquidation proceeds on d3 shareholder transferred all of the class a and class b shares that he owned to trust x and shareholder represent that trust is a qualified_subchapter_s_trust during a review of x's corporate documents on d3 x’s special counsel discovered that two classes of stock may have been created under x’s articles of incorporation on d4 x amended its articles of incorporation to eliminate the potential two classes of stock x represents that it has operated as an s_corporation since d1 and that all of its shareholders have reported their shares of x's income loss and deductions on their respective tax returns in a manner consistent with that treatment x also represents that all profits losses and distributions to shareholder and shareholder were made pro- rata based on ownership interests of the stock reflecting ownership of economic rights law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year effective date sec_1361 defined a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds plr-142997-07 the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and this paragraph l although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides in relevant part that if an election under subsection a sec_1361 or sec_1361 by any corporation a was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of subsection d sec_1361 or sec_1361 and the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent and no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that if x had more than one class of stock x's election to be treated as an s_corporation was ineffective we further conclude that the election was an inadvertent invalid election under sec_1362 therefore x will be treated as an s_corporation beginning d2 and thereafter unless x's s election otherwise terminates under plr-142997-07 sec_1362 this ruling is contingent on x and its shareholders treating x as an s_corporation for the period beginning d2 and thereafter x agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period however no adjustments will be required because for the period beginning d2 and thereafter the shareholders properly included pro_rata shares of income loss and deductions on their respective tax returns in a manner consistent with x being treated as an s_corporation except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x or trust is otherwise eligible to be treated as an s_corporation or a qualified_subchapter_s_trust respectively this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s christine ellison chief branch office of the associate chief_counsel passthroughs special industries
